DETAILED ACTION
In response to communications filed 27 May 2020, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
claim 1: “one or more logic element modules comprising a streamlined auditing engine for: receiving . . . sourcing . . . mining . . . generating . . . generating . . . finalizing . . . and outputting”
claim 2: “sourcing module sources and retrieves”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claims 12-14 and 18 are objected to because of the following informalities:
claim 12: “the one or more entities” lack antecedent basis and should be --one or more entities identified within the ETD-- (line 1); “the group” lacks antecedent basis and should be --a group-- (lines 1-2); and “the like” lacks antecedent basis and should be removed (line 4)
claim 13: “the one or more entities” lack antecedent basis and should be --one or more entities identified within the ETD-- (line 1)
claim 14: “the group” lacks antecedent basis and should be --a group-- (line 1); also, the acronyms “DBA” and “SEC” should be expanded (lines 3 and 5, respectively)
•	claim 18: “the one or more entities” lack antecedent basis and should be --one or more entities-- (line 1)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-18, the claim limitations identified in paragraph [10] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, the claim limitations identified in paragraph [10] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15 recites “wherein the ETD is a person or a biological being.” However, it is unclear how entity type data can be a person or biological being? Further clarification is therefore requested. For the purpose of applying prior art, claim 15 is interpreted to have the same scope as claim 13 (see also paragraph [13] above).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,788,407 B1) in view of Paradies et al. (US 2015/0370838 A1).

Regarding claim 1, Singh teaches a computing apparatus comprising:
one or more processors; a memory; a data interface; and one or more logic element modules (see Singh 54:60-55:18)
comprising a streamlined auditing engine for:
receiving an input audit request via the data interface (see Singh 25:19-30 and 19:62-20:10, “receives a request for cluster generation”);
sourcing entity type data (ETD) from one or more databases (see Singh 25:19-30 and 15:16-28, “read data from a variety of cluster data sources”);
mining ETD via an entity clustering module to identify data point linkages amongst the ETD; generating a graph of data using ETD data points and the mined linkages, whereby vertices of the graph comprise the ETD data points and N-dimensional edges of the graph comprise the mined linkages (see Singh 25:19-30, “build clusters . . . cluster 252 may be stored as a graph data structure”);

clustering the ETD data points using the mined linkages via a parallelized hardware component (see Singh 25:20-46 and 26:3-10, “cluster generation process illustrated by method 600 may be performed in parallel”);
finalizing the initial inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results (see Singh 25:47-63, the initial inclusions lists are finalized when the “clusters may be ordered or ranked based on the relative scores”); and
outputting the streamlined audit results to an end user to fulfill the input audit request (see Singh 25:64-26:2 and 24:28-40, “display the summaries in the cluster summary list”).
Singh does not explicitly teach wherein the clustering updates a sparse representation of the ETD graph in-place.
However, Paradies teaches wherein the clustering updates a sparse representation of the ETD graph in-place (see Paradies [0050], “in-place update of graph column,” where [0035] teaches “sparse graph topologies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a sparse representation the graph in-place, as taught by Paradies, in combination with the techniques taught by Singh, because “generating an index that accelerates a traversal in a column-oriented storage in a database management system” (see Paradies [0016]).

Regarding claim 2, Singh as modified teaches wherein a sourcing module sources and retrieves the ETD from one or more public databases, private databases, and/or both public and private databases (see Singh 11:52-12:3, “data sources . . . private entities, public entities”).

Regarding claim 3, Singh as modified teaches wherein the mining of ETD is performed for N-dimensional edges, whereby each dimension of the N-dimensional edges corresponds to a different type attribute of the ETD (see Singh 14:37-44, “entity may have multiple links,” where “Each link . . . may have a link type”).

Regarding claim 12, Singh as modified teaches wherein the one or more entities is selected from the group consisting of businesses, organizations, associations, enterprises, institution, establishment, governmental bodies, operation, structure, system, third-parties, internal analytics, and the like (see Singh 10:26-41).

Regarding claim 13, Singh as modified teaches wherein the one or more entities is a person or a biological being (see Singh 10:26-41).

Regarding claim 14, Singh as modified teaches wherein the ETD is selected from the group consisting of entity hierarchical structures, entity legal and organizational configurations, entity operational status, entity legal status/information, trade or purpose of entity, DBA names, addresses, principals, industry or field within which entity operates, tax information, 

Regarding claim 15, Singh as modified teaches wherein the ETD is a person or a biological being (see Singh 10:26-41).

Regarding claim 16, Singh as modified teaches wherein the end user may be an auditor, a state or federal government agency, governmental regulators, a business, a third-party entity, internal analytic departments, or any entity that may request an audit or auditing information (see Singh 25:19-30 and 19:62-20:10).

Regarding claim 17, Singh as modified teaches further including receiving input end user feedback into the entity clustering module to mine ETD, whereby the end user feedback is used to identify the data point linkages amongst the ETD (see Singh 42:8-16, “feedback,” where “less weight” applied to cluster scores will decrease data point linkages amongst the ETD).

Regarding claim 18, Singh as modified teaches wherein the one or more entities identified within the ETD comprise a list of potential auditees that may be non-compliant, in non-compliance, and/or be applicable to the audit request (see Singh 12:4-37).

Regarding claim 19, Singh teaches one or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions (see Singh 54:60-55:18)
for providing a streamlined auditing engine to:
receive an input audit request via the data interface (see Singh 25:19-30 and 19:62-20:10, “receives a request for cluster generation”);
source entity type data (ETD) from one or more databases (see Singh 25:19-30 and 15:16-28, “read data from a variety of cluster data sources”);
mine ETD via an entity clustering module to identify data point linkages amongst the ETD; generate a graph of data using ETD data points and the mined linkages, where vertices of the graph comprise the ETD data points and N-dimensional edges of the graph comprise the mined linkages (see Singh 25:19-30, “build clusters . . . cluster 252 may be stored as a graph data structure”);
generate initial inclusion lists of those targeted entities that are determined to fulfill the audit request (see Singh 25:20-46, “grow the cluster,” where the entities in the cluster are initial inclusion lists);
cluster the ETD data points using the mined linkages via a parallelized hardware component (see Singh 25:20-46 and 26:3-10, “cluster generation process illustrated by method 600 may be performed in parallel”);
finalize the initial inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results (see Singh 25:47-63, the initial inclusions lists are finalized when the “clusters may be ordered or ranked based on the relative scores”); and

Singh does not explicitly teach wherein the clustering updates a sparse representation of the ETD graph in-place.
However, Paradies teaches wherein the clustering updates a sparse representation of the ETD graph in-place (see Paradies [0050], “in-place update of graph column,” where [0035] teaches “sparse graph topologies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a sparse representation the graph in-place, as taught by Paradies, in combination with the techniques taught by Singh, because “generating an index that accelerates a traversal in a column-oriented storage in a database management system” (see Paradies [0016]).

Regarding claim 20, Singh teaches a computer-implemented method of providing streamlined auditing of an audit request, comprising:
receiving an input audit request via the data interface (see Singh 25:19-30 and 19:62-20:10, “receives a request for cluster generation”);
sourcing entity type data (ETD) from one or more databases (see Singh 25:19-30 and 15:16-28, “read data from a variety of cluster data sources”);
mining ETD via an entity clustering module to identify data point linkages amongst the ETD; generating a graph of data using ETD data points and the mined linkages, where vertices of the graph comprise the ETD data points and N-dimensional edges of the graph comprise the 
generating initial inclusion lists of those targeted entities that are determined to fulfill the audit request (see Singh 25:20-46, “grow the cluster,” where the entities in the cluster are initial inclusion lists);
clustering the ETD data points using the mined linkages via a parallelized hardware component (see Singh 25:20-46 and 26:3-10, “cluster generation process illustrated by method 600 may be performed in parallel”);
finalizing the initial inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results (see Singh 25:47-63, the initial inclusions lists are finalized when the “clusters may be ordered or ranked based on the relative scores”); and
outputting the streamlined audit results to an end user to fulfill the input audit request (see Singh 25:64-26:2 and 24:28-40, “display the summaries in the cluster summary list”).
Singh does not explicitly teach wherein the clustering updates a sparse representation of the ETD graph in-place.
However, Paradies teaches wherein the clustering updates a sparse representation of the ETD graph in-place (see Paradies [0050], “in-place update of graph column,” where [0035] teaches “sparse graph topologies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a sparse representation the graph in-place, as taught by Paradies, in combination with the techniques taught by Singh, because “generating an index .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,788,407 B1) in view of Paradies et al. (US 2015/0370838 A1) as applied to claim 1 above, and further in view of Kumar et al. (US 2014/0280130 A1).

Regarding claim 4, Singh as modified does not explicitly teach further including normalizing the ETD prior to identifying linkages amongst the ETD.
However, Kumar teaches further including normalizing the ETD prior to identifying linkages amongst the ETD (see Kumar [0025], “normalizing data representing entities and relationships linking the entities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize entity type data, as taught by Kumar, in combination with the techniques taught by Singh as modified, “to improve data quality by improving maintenance of connections for integrated [configuration items] Cls” (see Kumar [0002]).

Regarding claim 11
However, Kumar teaches wherein in preparing the sourced ETD includes one or more of translating, validating, verifying and/or scrubbing sourced ETD data files to enhance and prevent any erroneous data from entering the entity clustering module (see Kumar [0027]-[0028],  “performing the one or more actions . . . to mitigate one or more discrepancies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance and prevent any erroneous data, as taught by Kumar, in combination with the techniques taught by Singh as modified, “to improve data quality by improving maintenance of connections for integrated [configuration items] Cls” (see Kumar [0002]).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,788,407 B1) in view of Paradies et al. (US 2015/0370838 A1) as applied to claim 1 above, and further in view of Malik et al. (US 2012/0215791 A1).

Regarding claim 5, Singh as modified does not explicitly teach wherein the linkages are mined in the entity clustering module using a blocking strategy and edge-scoring functions to assign a weight to said linkages.
However, Malik teaches wherein the linkages are mined in the entity clustering module using a blocking strategy and edge-scoring functions to assign a weight to said linkages (see Malik [0040] and [0065], “Significance scores for the edges,” where the score representing “how alike two entities are, rather than simply how connected they are” is a blocking strategy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a weigh to linkages, as taught by Malik, in combination with the techniques taught by Singh as modified, to “address the need to represent entities by the unstructured content surrounding them, and information regarding the entities to which they are connected; and the corollary need to perform meaningful comparison between entities that may have no direct connection” (see Malik [0007]).

Regarding claim 6, Singh as modified teaches wherein the edge-scoring functions are learned from data using Supervised Machine Learning techniques (see Malik [0040], “supervised . . . factors”).

Regarding claim 7, Singh as modified teaches wherein the clustering resolves entities via Unsupervised Machine Learning techniques (see Malik [0040], “unsupervised . . . factors”).

Regarding claim 8, Singh as modified teaches wherein the entity clustering module is a hybrid Supervised and Unsupervised Machine Learning clustering system that builds relationships amongst one or more entities identified within the ETD (see Malik [0040], “combines supervised, unsupervised . . . factors”).

Regarding claim 9, Singh as modified teaches wherein the Supervised Machine Learning training approaches generate pairwise N-dimensional similarity function regressors that enable clustering (see Malik [0065], “similarity score between two [entity] fingerprints . . . computed as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,788,407 B1) in view of Paradies et al. (US 2015/0370838 A1) as applied to claim 1 above, and further in view of Subramanian et al. (US 2020/0074359 A1).

Regarding claim 10, Singh as modified does not explicitly teach further including using cloud computing during one or more steps of the streamlined auditing engine.
However, Subramanian teaches using cloud computing during one or more steps of the streamlined auditing engine (see Subramanian [0058], “cloud computing environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cloud computing, as taught by Subramanian, in combination with the techniques taught by Singh as modified, because “server device 220 may be a virtual device implemented by one or more computer devices of a cloud computing environment or a data center” (see Subramanian [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159